Dismissed and Opinion Filed April 2, 2020




                                       In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-19-01066-CV

              SHELLY MARIE TRIGG, Appellant
                           V.
   CHRISTOPHER DUNBAR, AS TRUSTEE OF THE CHRIS & PAIGE
              DUNBAR FAMILY TRUST, Appellee

                On Appeal from the 401st Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 401-01748-2019

                        MEMORANDUM OPINION
                   Before Justices Bridges, Molberg, and Carlyle
                            Opinion by Justice Molberg
      Before the Court is Appellant’s Motion to Dismiss Appeal filed on February

11, 2020, seeking to dismiss the appeal and to have each party bear its own costs of

appeal. The certificate of conference indicates that appellee’s position on the motion

is unknown, and appellee has filed no response. Appellant’s motion does not

describe any agreement between the parties regarding appellate costs.

      We grant appellant’s motion in part, and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1). Costs will be taxed against appellant, subject to any agreement
between the parties for a different apportionment of costs. See TEX. R. APP. P.

42.1(d).

      Having dismissed the appeal at appellant’s request, our mandate will issue

forthwith.




                                        /Ken Molberg/
                                        KEN MOLBERG
                                        JUSTICE
191066f.p05




                                      –2–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

SHELLY MARIE TRIGG, Appellant                  On Appeal from the 401st Judicial
                                               District Court, Collin County, Texas
No. 05-19-01066-CV          V.                 Trial Court Cause No. 401-01748-
                                               2019.
CHRISTOPHER DUNBAR, AS                         Opinion delivered by Justice
TRUSTEE OF THE CHRIS &                         Molberg. Justices Bridges and
PAIGE DUNBAR FAMILY TRUST,                     Carlyle participating.
Appellee

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

      Subject to any other agreement between the parties, it is ORDERED that
appellee CHRISTOPHER DUNBAR, AS TRUSTEE OF THE CHRIS & PAIGE
DUNBAR FAMILY TRUST recover his costs of this appeal from appellant
SHELLY MARIE TRIGG.


Judgment entered this 2nd day of April 2020.




                                       –3–